

EXECUTIVE CHAIRMAN AGREEMENT




THIS EXECUTIVE CHAIRMAN AGREEMENT (the “Agreement”) is entered into as of July
8, 2008, between Chanticleer Holdings, Inc., a Delaware corporation (the
“Company”) and Michael Pruitt (“Executive”).


WHEREAS, Wise Acquisition Corp., a Delaware corporation, the Company, Hooters,
Inc., a Florida corporation (the “HI”), and certain other entities and selling
stockholders have entered into that certain Stock Purchase Agreement (the
“SPA”), dated March 7, 2008, pursuant to which the Company will acquire,
directly or indirectly, all of the outstanding shares of capital stock of HI and
certain of its affiliates;


WHEREAS, Owl Acquisition Holdings Corp., a Delaware corporation, the Company,
certain related entities that have executed and delivered a joinder thereto,
and Texas Wings Incorporated, a Texas corporation (“TW”), have entered into that
certain Asset Purchase Agreement (the “APA”), dated as of the date hereof,
pursuant to which the Company will indirectly acquire, certain Hooters
restaurants or rights related thereto of TW and certain of its affiliates as set
forth in the APA;


WHEREAS, it is contemplated that the closing of the transactions contemplated by
the SPA will occur immediately prior to the closing of the transactions
contemplated by the APA  (collectively, the “Closings”), and upon the Closings
the Company and Executive desire that, immediately at the effective time of the
Closings (the “Effective Time”), the Company shall employ Executive, and
Executive shall accept such employment, on the terms and subject to the
conditions set forth herein; and
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


1. Employment Period. Subject to earlier termination as hereinafter provided,
Executive’s employment hereunder shall be for a period (the “Employment Period”)
commencing at the Effective Time and ending on the second anniversary of the
date of the Closings (the “Initial Termination Date”). If not previously
terminated, the Employment Period shall automatically be extended for one
additional year on the Initial Termination Date and on each subsequent
anniversary of the Initial Termination Date, unless either Executive or the
Company elects not to so extend the Employment Period by notifying the other
party, in writing, of such election not less than ninety (90) days prior to the
last day of the then-current Employment Period.


1

--------------------------------------------------------------------------------




2. Position, Duties and Responsibilities.


(a) Position. Effective at the Effective Time, the Company shall employ
Executive, and Executive hereby agrees to serve the Company, as an executive and
Chairman of the Board reporting to the Company’s Board of Directors (the
“Board”). In addition, during the Term, the Company shall use its best efforts
to cause Executive to be nominated to serve as a member of the Board; provided,
however, that the Company shall not be obligated to cause such nomination if
circumstances constituting Cause for Executive’s termination of employment exist
or Executive is no longer employed as Executive Chairman. Provided that if
Executive is so nominated and elected, Executive hereby agrees to serve as a
member of the Board. Executive shall perform such duties as are usual and
customary for such position. At the Company’s request, Executive shall serve the
Company and/or its subsidiaries and affiliates in such other offices and
capacities in addition to the foregoing (consistent with Executive’s position
with the Company) as the Company shall designate. In the event that Executive
serves in any one or more of such additional capacities, Executive’s
compensation will not be increased on account of such additional service beyond
that specified in this Agreement.


(b) Place of Employment. During the Employment Period, Executive shall perform
the services required by this Agreement at the Company’s offices in Charlotte,
North Carolina. Notwithstanding the foregoing, the Company may from time to time
require Executive to travel temporarily to other locations for the Company’s
business.


(c) Exclusivity. Except with the prior written approval of the Board (which the
Board may grant or withhold in its sole discretion), Executive, during the
Employment Period, shall not engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that is or
may be competitive with, or that might place him in a competing position to,
that of the Company or any of its subsidiaries or affiliates.


3. Cash Compensation.


(a) Base Salary. During the Employment Period, the Company shall pay Executive
an annual base salary of $150,000 per year, which shall be paid to Executive in
accordance with the Company’s standard payroll practices, as in effect from time
to time (such base salary, as may be increased pursuant to the following
sentence, the “Base Salary”). The Base Salary shall be reviewed annually for
increase as determined by the Board or the Compensation Committee thereof in its
sole discretion.


(b) Bonuses.



 
i.
Transaction Bonus. Subject to and contingent upon the consummation of each of
the Closings, the Company shall pay to Executive, at or as soon as practicable
after the Effective Time, a one-time cash bonus in the amount of $200,000.



2

--------------------------------------------------------------------------------


 

 
ii.
Performance Bonus. Subject to and contingent upon the Company’s attainment of
the performance objectives described on Exhibit A hereto (the “Acquisition
Transaction”) on or prior to December 31, 2010, as determined in the sole
discretion of the Compensation Committee of the Board, Executive shall be
eligible, under and in accordance with the terms of Section 9.1 of the Company’s
2008 Equity Incentive Plan (the “Plan”), to receive a one-time cash bonus in the
amount of $1,200,000, payable upon the earliest to occur of (A) (1) if the
Acquisition Transaction is consummated on or prior to December 31, 2009 and the
consummation of such transaction constitutes a “change of control event” of the
Company (within the meaning of Section 409A of the Code) (a “Payment Event”),
and/or (2) if the Acquisition Transaction is consummated during 2010, in either
case, on or within ten days after the date on which the Acquisition Transaction
is consummated, but in no event later than December 31, 2010, or (B) if the
consummation of the Acquisition Transaction occurs prior to January 1, 2010 and
does not constitute a Payment Event, on or within ten days after January 1,
2010, in any case, subject to certification by the Compensation Committee of the
attainment of the Performance Goal if Executive remains employed by the Company
at the time the Performance Goal is attained.




 
iii.
Discretionary Bonuses. During the Employment Period, Executive shall be eligible
to receive additional discretionary cash and/or equity incentive bonus awards
based on significant acquisitions, significant corporate achievements and/or the
attainment of other objectives. The award of any bonus under this Section
3(b)(ii) (if any) shall be made in the sole discretion of the Board and shall be
paid, if at all, at such time or times and in such form as the Board determines.



4. Equity Grants.


(a) General. Subject to adoption by the Board and approval by Company’s
shareholders of the Plan in substantially the form attached as Exhibit B hereto,
the Company shall grant to Executive (i) an option (“Option”) to purchase shares
of common stock, par value $0.0001 per share, of the Company (“Shares”), and
(ii) restricted Shares (the “Restricted Stock”), each as provided below in this
Section 4. To the greatest extent permitted under applicable law, the Option
shall constitute an “incentive stock option” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”). If approval of
the Plan is not obtained by the time any portion of the Option or Restricted
Stock are scheduled to vest, the Company will instead grant awards that
substantially replicate the terms and economics of the Option and Restricted
Stock award, payable in cash or other awards that do not require the approval of
the Company’s shareholders.


3

--------------------------------------------------------------------------------




(b)  Option. Subject to Section 4(a) above and Section 4(g) below, as soon as
practicable following the Effective Time, the Company shall grant to Executive
an Option to purchase 149,535 Shares (subject to adjustment for stock splits and
similar changes in share capital between the date hereof and the Effective
Date). The Option shall, subject to Sections 4(d) and 7(a) hereof, vest and
become exercisable as to one-half of the Shares subject thereto on each of the
first two anniversaries of the date of grant (the “Grant Date”) of such Option,
subject to Executive’s continued employment with the Company through each such
vesting date. The Option shall be granted at an exercise price per share equal
to the Fair Market Value (as defined in the Plan) of a Share on the Grant Date.
Consistent with the applicable provisions of this Section 4, the terms and
conditions of the Option, including without limitation any applicable vesting
and forfeiture conditions, shall be set forth in a Stock Option Agreement to be
entered into by the Company and Executive in substantially the form attached
hereto as Exhibit C (the “Option Agreement”). The Option shall be governed in
all respects by the terms of the Plan and the Option Agreement.
 
   (c) Restricted Stock. Subject to Section 4(a) above and Section 4(g) below,
as soon as practicable following the Effective Time, the Company shall grant to
Executive 37,384 Shares of Restricted Stock (the “Restricted Stock”) (subject to
adjustment for stock splits and similar changes in share capital between the
date hereof and the Effective Date). The Restricted Stock shall vest and the
restrictions thereon shall lapse, subject to Sections 4(d) and 7(a) hereof, with
respect to one-half of the Shares subject thereto on each of the first two
anniversaries of the Grant Date of such Restricted Stock, subject to Executive’s
continued employment with the Company through each such vesting date. Consistent
with the applicable provisions of this Section 4, the terms and conditions of
the Restricted Stock shall be set forth in a Restricted Stock Agreement to be
entered into by the Company and Executive in substantially the form attached
hereto as Exhibit D which shall evidence the grant of the Restricted Stock (the
“Restricted Stock Agreement”). The Restricted Stock shall be governed in all
respects by the terms of the Plan and the Restricted Stock Agreement.
 
(d) Change in Control. Notwithstanding anything herein to the contrary, in the
event that a Change in Control (as defined in the Plan) occurs and Executive
remains employed until at least immediately prior to the closing of the Change
in Control, then, immediately prior to such Change in Control, 50% of the
then-unvested Shares subject to each of the Option and the Restricted Stock
award shall vest.


(e) Additional Terms. The Option shall terminate immediately upon Executive’s
termination of employment for Cause (as defined below), without regard to the
vested status of such Option at the time of such a termination. In the event of
any other termination of employment, the Option, to the extent vested, shall
remain outstanding and exercisable for a period of up to (i) 180 days following
Executive’s termination of employment for any reason other than Cause or due to
death or Disability (as defined below), and (ii) one year following Executive’s
termination of employment due to death or Disability (but in no event beyond the
stated expiration date of the Option).


(f) Additional Discretionary Equity Grants. During the Employment Period,
Executive shall be eligible as a senior executive of the Company to receive
future grants of equity-based awards, including, without limitation, upon
authorization of additional Shares for grant under the Plan. The award of
additional equity-based awards (if any) pursuant to this Section 4(f) shall be
made in the sole discretion of the Board or the Compensation Committee thereof
and shall be subject to such terms and conditions as the Board or the
Compensation Committee may determine.


4

--------------------------------------------------------------------------------




(g) Equity Grant Allocation. Notwithstanding the provisions of Sections 4(b) and
4(c) above, if, on the Grant Date, the Fair Market Value of a Share is greater
than $7 per Share, then the parties agree to cooperate and work together in good
faith to adjust the number of Shares subject to the Option and/or Restricted
Stock grants described in Sections 4(b) and 4(c) above to reflect the value
intended to be provided to Executive under the Options and Restricted Stock had
such awards been granted in the amounts stated in Sections 4(b) and 4(c) above
with the Options having an exercise price equal to $7 per Share.


5. Benefits and Vacation. During the Employment Period, Executive shall be
eligible to participate in such group life, health, accident, disability and/or
hospitalization insurance and retirement plans as the Company may make available
generally to its senior executives as a group, on a basis no less favorable than
those provided to similarly situated senior executives of the Company. In
addition, Executive shall be eligible for such other benefits, perquisites, paid
vacation and holidays, to the extent applicable generally to other senior
executives of the Company, subject to the terms and conditions of the applicable
policies. In addition, the Company agrees to consider the implementation of a
nonqualified deferred compensation plan and an executive supplemental life
insurance program. Nothing contained herein shall, or shall be construed so as
to, obligate the Company to adopt, maintain or continue any particular plans,
policies or programs at any time.


6. Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement of all reasonable business expenses incurred by
Executive in accordance with the expense reimbursement policy applicable to the
Company’s senior executives, as in effect from time to time.


7. Termination of Employment.


(a) Termination Without Cause or for Good Reason. The Company may terminate
Executive’s employment without Cause (as defined below) at any time during the
Employment Period upon ten (10) days’ written notice provided to Executive in
accordance with Section 8 below or, in the Company’s sole discretion, payment of
Executive’s Base Salary for such period in lieu of notice. In addition,
Executive may terminate his employment for Good Reason (as defined below) at any
time during the Employment Period in accordance with the terms of Section
7(i)(ii) hereof. If Executive experiences a “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”) due to a termination by the
Company without Cause or by Executive for Good Reason, the Company shall
promptly or, in the case of obligations described in clause (iv) below, as such
obligations become due, pay or provide to Executive, (i) Executive’s earned but
unpaid Base Salary accrued through the date of such Separation from Service (the
“Termination Date”), (ii) accrued but unpaid vacation time through the
Termination Date, (iii) reimbursement of any unreimbursed business expenses
incurred by Executive prior to the Termination Date that are reimbursable under
Section 6 above, (iv) any vested benefits and other amounts due to Executive
under any plan, program or policy of the Company, and (v) any payment in lieu of
notice of termination under this Section 7(a) (together, the “Accrued
Obligations”). In addition, subject to Section 7(f) below and Executive’s
execution and non-revocation of a binding release in accordance with Section
7(g) below, in the event of a termination of Executive’s employment by the
Company without Cause or by Executive for Good Reason, 50% of the then-unvested
Shares subject to each of the Option and the Restricted Stock award shall vest
immediately prior to such termination, provided, that if such termination occurs
within the one year period after either of (x) a Change in Control or (y) the
consummation of an Excluded Acquisition (as defined in the Plan) that, but for
the Change in Control Exceptions (as defined in the Plan), would constitute a
Change in Control, in either case, then all of the then-unvested Shares subject
to each of the Option and the Restricted Stock award shall vest immediately
prior to such termination; provided further, if the preceding proviso is not
applicable, then the portion of the Option and Restricted Stock award that did
not vest immediately prior to such termination shall conditionally remain
outstanding and unvested, and if within the six-month period following such
termination, an event described in clause (x) or (y) occurs, such unvested
portion shall vest upon such event, and as to the Option, shall remain
exercisable for at least 30 days thereafter (unless canceled in connection with
such Change in Control), and if within the six-month period following such
termination, an event described in clause (x) or (y) does not occur, such
unvested portion shall be forfeited on the six-month anniversary of the
Termination Date. Notwithstanding the foregoing, in no event shall any portion
of any such award remain outstanding beyond its stated expiration date. The
accelerated vesting described in the preceding sentence shall be referred to
herein as the “Severance.”


5

--------------------------------------------------------------------------------


 
(b) Resignation without Good Reason. Executive may terminate his employment at
any time without Good Reason upon thirty (30) days’ written notice provided to
the Company in accordance with Section 8 hereof, provided, that the Company may,
in its sole discretion, waive such notice period without payment in lieu
thereof. If Executive so resigns his employment, Executive shall be entitled to
receive the Accrued Obligations promptly or, in the case of benefits described
in Section 7(a)(iv) above, as such obligations become due.


(c) Death; Disability. If Executive dies during the Employment Period or his
employment is terminated due to his total and permanent disability (as
determined by the Board), Executive or his estate, as applicable, shall be
entitled to receive the Accrued Obligations promptly or, in the case of benefits
described in Section 7(a)(iv) above, as such obligations become due. 


(d) Cause. The Company may terminate Executive’s employment for Cause by
providing notice to Executive in accordance with Section 8 hereof. If the
Company terminates Executive’s employment for Cause, Executive shall be entitled
to receive the Accrued Obligations promptly or, in the case of benefits
described in Section 7(a)(iv) above, as such obligations become due.


(e) Non-Renewal. Either party may terminate Executive’s employment by electing
not to renew the Employment Period in accordance with Section 1 hereof. Upon
Executive’s Separation from Service in connection with any such election,
Executive shall be entitled to receive the Accrued Obligations promptly or, in
the case of benefits described in Section 7(a)(iv) above, as such obligations
become due. In no event shall an election not to extend the Employment Period in
accordance with Section 1 hereof constitute a termination of employment without
Cause or for Good Reason.


6

--------------------------------------------------------------------------------


 
(f) Potential Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
Severance, shall be paid to Executive during the 6-month period following his
Separation from Service to the extent that the Company determines that Executive
is a “specified employee” at the time of such Separation from Service (within
the meaning of Section 409A of the Code) and that that paying such amounts at
the time or times indicated in this Agreement would be a prohibited distribution
under Section 409A(a)(2)(b)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without being subject to such
additional taxes, including as a result of Executive’s death), the Company shall
pay to Executive a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to Executive during such 6-month period.


(g) Release. Executive’s right to receive any of the Severance payments or
benefits is conditioned on and subject to the execution and non-revocation by
Executive of a general release of claims against the Company, substantially in
the form attached hereto as Exhibit E, as may be amended to reflect changes in
applicable law.1 


(h) Termination of Offices and Directorships. Upon termination of Executive’s
employment for any reason, Executive shall be deemed to have resigned from all
offices and directorships, if any, then held with the Company or any affiliate,
and shall take all actions reasonably requested by the Company to effectuate the
foregoing.


(i) Definitions. For purposes of this Agreement:


(i)  “Cause” shall mean: (A) any willful and material failure by Executive to
perform his duties and responsibilities under this Agreement (other than due to
Executive’s disability); (B) any material act of fraud, embezzlement, theft or
misappropriation by Executive relating to the Company or its business or assets,
(C) Executive’s commission of a felony or a crime involving moral turpitude; (D)
any gross negligence or willful misconduct on the part of Executive in the
conduct of his duties and responsibilities with the Company or which has a
materially adverse economic impact on the Company or its affiliates; or (E) any
willful and material breach by Executive of this Agreement, provided, that no
termination for Cause shall be effective unless and until (1) the Company has
first provided Executive with written notice specifically identifying the acts
or omissions constituting the grounds for “Cause” within thirty (30) days after
the Company has knowledge of the occurrence thereof, and (2) if capable of cure,
Executive has not cured such acts or omissions within fifteen (15) days of his
actual receipt of such notice. For purposes of the foregoing, no act or failure
to act shall be deemed willful unless done in bad faith, and a failure to meet
performance expectations, after a good faith effort to do so, shall not in of
itself constitute Cause.
 

--------------------------------------------------------------------------------

1 The release for this agreement needs to carve-out rights in connection with
any post-termination payment of the HOA bonus.
7

--------------------------------------------------------------------------------


 
(ii)  “Good Reason” shall mean the Company’s material breach of this Agreement,
including: (A) a material reduction in Executive’s Base Salary, (B) a material
reduction in Executive’s job duties and responsibilities or the assignment to
Executive of any duties inconsistent in any material respect with Executive’s
position with the Company, or (C) a relocation of Executive’s principal work
location to a location that is more than 50 miles from Executive’s principal
work location as of the date of the Closing, provided, that no resignation for
Good Reason shall be effective unless and until (1) Executive has first provided
the Company with written notice specifically identifying the acts or omissions
constituting the grounds for “Good Reason” within thirty (30) days after
Executive has or should reasonably be expected to have had knowledge of the
occurrence thereof, (2) the Company has not cured such acts or omissions within
thirty (30) days of its actual receipt of such notice, and (3) the effective
date of Executive’s termination for Good Reason occurs no later than ninety (90)
days after the initial existence of the facts or circumstances constituting Good
Reason.


8. Notice. Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and delivered personally
or sent by fax, email or registered or certified mail, postage prepaid,
addressed as follows (or if it is sent through any other method agreed upon by
the parties):


If to the Company:
 
Chanticleer Holdings, Inc.
4201 Congress Street, Suite 145
Charlotte, NC 28209
Fax: (704) 366-5122
Attention: Chief Executive Officer and General Counsel
 
If to Executive: to Executive’s most current home address on file with the
Company’s Human Resources Department, or to such other address as any party
hereto may designate by notice to the other in accordance with this Section 8,
and shall be deemed to have been given upon receipt.


8

--------------------------------------------------------------------------------


 
9. Certain Additional Payments by the Company.  


(a) Gross-Up Payment. Anything in this Agreement to the contrary notwithstanding
and except as set forth below, in the event it shall be determined that any
Payment (as defined below) would be subject to the Excise Tax (as defined
below), then Executive shall be entitled to receive an additional payment (the
“Excise Tax Gross-Up Payment”) in an amount such that, after payment by
Executive of all taxes (and any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Excise Tax Gross-Up Payment, Executive retains an amount of the Excise Tax
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.
Notwithstanding the foregoing provisions of this Section 9(a), if it shall be
determined that Executive is entitled to the Excise Tax Gross-Up Payment, but
that the Parachute Value (as defined below) of all Payments does not exceed 110%
of the Safe Harbor Amount (as defined below), then no Excise Tax Gross-Up
Payment shall be made to Executive and the amounts payable under this Agreement
shall instead be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount. The reduction of the amounts payable
hereunder, if applicable, shall be made by first reducing the payments under
Section 7(a)(y) hereof, unless an alternative method of reduction is elected by
Executive, and in any event shall be made in such a manner as to maximize the
Value (as defined below) of all Payments actually made to Executive. The
Company’s obligation to make Excise Tax Gross-Up Payments under this Section 9
shall not be conditioned upon Executive’s termination of employment or
Executive’s Separation from Service. For purposes of determining the amount of
any Excise Tax Gross-Up Payment, Executive shall be considered to pay federal
income tax at Executive’s actual marginal rate of federal income taxation in the
calendar year in which the Excise Tax Gross-Up Payment is to be made and state
and local income taxes at Executive’s actual marginal rate of taxation in the
state and locality of Executive’s residence on the date on which the Excise Tax
Gross-Up Payment is calculated for purposes of this Section 9, net of
Executive’s actual reduction in federal income taxes which could be obtained
from deduction of such state and local taxes, and taking into consideration the
phase-out of Executive’s itemized deductions under federal income tax law.


(b) Determinations. Subject to the provisions of Section 9(c) below, all
determinations required to be made under this Section 9, including whether and
when an Excise Tax Gross-Up Payment is required, the amount of such Excise Tax
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by such nationally recognized accounting firm as
may be selected by the Company (the “Accounting Firm”); provided, that the
Accounting Firm’s determination shall be made based upon “substantial authority”
within the meaning of Section 6662 of the Code. The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen business days of the receipt of notice from Executive that there
has been a Payment or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company. Any
Excise Tax Gross-Up Payment, as determined pursuant to this Section 9, shall be
paid by the Company to Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding upon the Company and Executive, unless the Company obtains an opinion
of outside legal counsel, based upon at least “substantial authority” within the
meaning of Section 6662 of the Code, reaching a different determination, in
which event such legal opinion shall be binding upon the Company and Executive.
Notwithstanding anything herein to the contrary, in no event shall any Excise
Tax Gross-Up Payment or any payment of any income or other taxes to be paid by
the Company under this Section 9 be made later than the end of Executive’s
taxable year next following Executive’s taxable year in which Executive remits
the related taxes. Any costs and expenses incurred by the Company on behalf of
Executive under this Section 9 due to any tax contest, audit or litigation will
be paid by the Company promptly upon the date the Excise Tax (or any related
penalties and interest) is due, and in no event later than by the end of
Executive’s taxable year following Executive’s taxable year in which the taxes
that are the subject of the tax contest, audit or litigation are remitted to the
taxing authority, or where as a result of such tax contest, audit or litigation
no taxes are remitted, the end of Executive’s taxable year following Executive’s
taxable year in which the audit is completed or there is a final and
non-appealable settlement or other resolution of the contest or litigation.


9

--------------------------------------------------------------------------------




(c) Notification; Contest. Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Excise Tax Gross-Up Payment. Such notification
shall be given as soon as practicable, but no later than 15 business days after
Executive is informed in writing of such claim. Executive shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. Executive shall not pay such claim prior to the expiration
of the 30-day period following the date on which Executive gives such notice to
the Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that the Company desires to contest such
claim, Executive shall:
 
(i)   give the Company any information reasonably requested by the Company
relating to such claim,
 
(ii)   take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii)   cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv)   permit the Company to participate in any proceedings relating to such
claim;
 
provided, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax or income tax (including interest and penalties) imposed as a
result of such representation and payment of costs and expenses. Without
limitation on the foregoing provisions of this Section 9(c), the Company shall
control all proceedings taken in connection with such contest, and, at its sole
discretion, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the applicable taxing authority in respect of such
claim and may, at its sole discretion, either direct Executive to pay the tax
claimed and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, that any extension
of the statute of limitations relating to payment of taxes for the taxable year
of Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which the Excise Tax
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.
 
10

--------------------------------------------------------------------------------


 
(d) Refund. If, after the receipt by Executive of an Excise Tax Gross-Up
Payment, Executive becomes entitled to receive any refund with respect to the
Excise Tax to which such Excise Tax Gross-Up Payment relates, Executive shall
(subject to the Company’s complying with the requirements of Section 9(c)
hereof, if applicable) promptly pay to the Company the amount of such refund
(together with any interest paid or credited thereon after taxes applicable
thereto).
 
(e) Excise Tax Withholding. Notwithstanding any other provision of this Section
9, the Company may, in its sole discretion, withhold and pay over to the
Internal Revenue Service or any other applicable taxing authority, for the
benefit of Executive, all or any portion of any Excise Tax Gross-Up Payment, and
Executive hereby consents to such withholding. Any other liability for unpaid or
unwithheld Excise Taxes shall be borne exclusively by the Company, in accordance
with Section 3403 of the Code. The foregoing sentence shall not in any manner
relieve the Company of any of its obligations under this Employment Agreement.
 
(f) Definitions. The following terms shall have the following meanings for
purposes of this Section 9:
 
(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.


(ii) “Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.


(iii) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.


(iv) “Safe Harbor Amount” shall mean 2.99 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.


(v)  “Value” of a Payment shall mean the economic present value of a Payment as
of the date of the change of control for purposes of Section 280G of the Code,
as determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.


11

--------------------------------------------------------------------------------


 
10. Restrictive Covenants.
(a)  Non-Competition. During the Restricted Period, Executive will not (except
as an officer, director, stockholder, member, manager, employee, agent or
consultant of the Company) directly or indirectly, own, manage, operate, join,
or have a financial interest in, control or participate in the ownership,
management, operation or control of, or be employed as an employee, agent or
consultant, or in any other individual or representative capacity whatsoever, or
use or permit his name to be used in connection with, or be otherwise connected
in any manner with any Competitive Enterprise; provided that the foregoing
restriction shall not be construed to prohibit the ownership by Executive
together with his affiliates and associates, as the case may be, of not more
than five percent (5%) of any class of securities of any corporation which is
engaged in any Competitive Business, provided further, that such ownership
represents a passive investment and that Executive together with his affiliates
and associates, either directly or indirectly, do not manage or exercise control
of any such corporation, guarantee any of its financial obligations, otherwise
take part in its business other than exercising Executive’s rights as a
shareholder, or seek to do any of the foregoing.


(b)  Non-Solicitation. During the Restricted Period, Executive shall not,
directly or indirectly, solicit or influence any individual who is an employee
or consultant of the Company to terminate his or her employment or consulting
relationship with the Company or to apply for or accept employment with a
Competitive Enterprise.


(c)  Trade Secrets and Confidential Information. Executive recognizes that it is
in the legitimate business interest of the Company to restrict his disclosure or
use of Trade Secrets or other Confidential Information relating to the Company
for any purpose other than in connection with Executive’s performance of his
duties to the Company, and to limit any potential appropriation of such Trade
Secrets or other Confidential Information. Executive therefore agrees that all
Trade Secrets or other Confidential Information relating to the Company
heretofore or in the future obtained by Executive shall be considered
confidential and the proprietary information of the Company. Executive shall not
use or disclose, or authorize any other person or entity to use or disclose, any
Trade Secrets or other Confidential Information.


(d)  Remedies. Executive agrees that the Company’s remedies at law for any
breach or threat of breach by Executive of any of the provisions of this Section
10 will be inadequate, and that, in addition to any other remedy to which the
Company may be entitled at law or in equity, the Company shall be entitled to a
temporary or permanent injunction or injunctions or temporary restraining order
or orders to prevent breaches of the provisions of this Section 10 and to
enforce specifically the terms and provisions hereof, in each case without the
need to post any security or bond and without the requirement to prove that
monetary damages would be difficult to calculate and that remedies at law would
be inadequate. Nothing herein contained shall be construed as prohibiting the
Company from pursuing, in addition, any other remedies available to the Company
for such breach or threatened breach.


12

--------------------------------------------------------------------------------




(e)  Enforceability. It is expressly understood and agreed that although the
parties consider the restrictions contained in this Section 10 to be reasonable
for the purpose of preserving the goodwill, proprietary rights and going concern
value of the Company, if a final determination is made by an arbitrator or
court, as the case may be, having jurisdiction that the time or territory or any
other restriction contained in this Section 10 is an unenforceable restriction
on Executive’s activities, the provisions of this Section 10 shall not be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such other extent as such arbitrator or court, as the case may
be, may determine or indicate to be reasonable. Alternatively, if the arbitrator
or court, as the case may be, referred to above finds that any restriction
contained in this Section 10 or any remedy provided herein is unenforceable, and
such restriction or remedy cannot be amended so as to make it enforceable, such
finding shall not affect the enforceability of any of the other restrictions
contained therein or the availability of any other remedy.


(f)  Definitions. For purposes of this Section 10:


(i) “Competitive Enterprise” means any business that owns or operates a
restaurant chain with at least 10 stores, and either (A) operates under the
Hooters brand name, (B) derived more than 25% of total food revenue in the
preceding 12 month period from sales of chicken wings or related buffalo style
chicken items and more than 15% of total food and beverage revenue in the
preceding 12 month period from the sale of alcoholic beverages, or (C) features
female sex appeal in a casual dining setting. 
 
(ii) “Restricted Period” shall mean the period commencing on the Effective Date
and ending on the first anniversary following the termination of Executive’s
employment, provided that if such termination occurs by reason of a nonrenewal
of the Employment Period, Restricted Period shall end nine months following such
termination.
 
(iii) “Trade Secrets or other Confidential Information” by way of example and
without limitation, and in whatever medium, includes the whole or any portion or
phase of any scientific or technical information, design, process, procedure,
formula, machine, invention, improvement, manufacturing or sales technique,
manufacturing, sales or test data, reimbursement information, business or
financial information, listing of names, addresses, or telephone numbers, or
other information relating to any business or profession which is of value.
 
13

--------------------------------------------------------------------------------


 
11. Indemnification. Concurrently with the execution of this Agreement,
Executive and the Company shall enter into an Indemnification Agreement
substantially in the form attached hereto as Exhibit F.


12. Arbitration. Any dispute, controversy, or claim arising out of or relating
to this Agreement or the breach of this Agreement shall be resolved by binding
arbitration in Clearwater, Florida administered by the American Arbitration
Association (“AAA”) or, if administration by AAA is unavailable for any reason,
then by J.A.M.S. and, in any case, judgment on the award rendered by the
arbitrator may be entered in and fully enforced by any court having jurisdiction
thereof. All fees and expenses of the arbitrators and all other expenses of the
arbitration, except for attorneys’ fees and witness expenses, which shall be
borne by each party as incurred by such party, shall be shared equally by
Executive and the Company. However, if in any arbitration proceeding or
injunctive action, Executive is the prevailing party on any material claim, the
Company shall reimburse Executive for reasonable attorneys’ fees actually
incurred by Executive in connection with such proceeding or action.


13. Effectiveness. This Agreement shall become effective at the Effective Time.
Notwithstanding anything contained herein, in the event that the SPA or APA is
terminated in accordance with its terms or that either Closing otherwise does
not occur for any reason, this Agreement shall automatically, and without
notice, terminate without any obligation due to the other party and the
provisions of this Agreement shall be of no force or effect.


14. Representations. Executive hereby represents and warrants to the Company
that (a) Executive is entering into this Agreement voluntarily and that the
performance of his obligations hereunder will not violate any agreement between
Executive and any other person, firm, organization or other entity, and (b)
Executive is not bound by the terms of any agreement with any previous employer
or other party to refrain from competing, directly or indirectly, with the
business of such previous employer or other party that would be violated by his
entering into this Agreement and/or providing services to the Company pursuant
to the terms of this Agreement.


15. Section 409A. To the extent applicable, this Agreement shall be interpreted
in accordance with Section 409A of the Code and any applicable exemptions
therefrom. Notwithstanding any provision of this Agreement to the contrary, if
at any time the Company determines that any payments or benefits payable
hereunder may be subject to Section 409A of the Code or may not comply with
Section 409A of the Code, the Company may adopt such amendments to this
Agreement or take such other actions that the Company determines are necessary
or appropriate to (i) exempt such payments and benefits from Section 409A of the
Code and/or preserve the intended tax treatment of such payments or benefits, or
(ii) comply with the requirements of Section 409A of the Code. To the extent
that any reimbursable expenses are deemed to constitute compensation to
Executive, such expenses shall be reimbursed by December 31 of the year
following the year in which the expense was incurred, provided that the
foregoing shall not be construed so as to extend the time by which
reimbursements are to be made under Section 6 above. The amount of any expense
reimbursements that constitute compensation in one year shall not affect the
amount of expense reimbursements constituting compensation that are eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement of
any such expenses shall not be subject to liquidation or exchange for any other
benefit.


14

--------------------------------------------------------------------------------


 
16. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


17. Entire Agreement. As of the Effective Date, this Agreement, together with
the agreements contained in the exhibits hereto, constitutes the final, complete
and exclusive agreement between Executive and the Company with respect to the
subject matter hereof and replaces and supersedes any and all other agreements,
offers or promises, whether oral or written, made to Executive by the Company or
any representative thereof. Executive agrees that any such agreement, offer or
promise is hereby terminated and will be of no further force or effect, and that
upon his execution of this Agreement, Executive will have no right or interest
in or with respect to any such agreement, offer or promise.


18. Amendment. The terms of this Agreement may not be amended or modified other
than by a written instrument executed by the parties hereto or their respective
successors.


19. Acknowledgement. Executive hereby acknowledges (a) that Executive has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that Executive has read and understands this Agreement, is
fully aware of its legal effect, and has entered into it freely based on his own
judgment.


20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.


21. No Waiver. Failure by either party hereto to insist upon strict compliance
with any provision of this Agreement or to assert any right such party may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.


22. Assignment. This Agreement is binding on and for the benefit of the parties
hereto and their respective successors, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by Executive.


23. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


15

--------------------------------------------------------------------------------


 
24. Construction. The parties hereto acknowledge and agree that each party has
reviewed and negotiated the terms and provisions of this Agreement and has had
the opportunity to contribute to its revision. Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to all parties hereto and
not in favor or against any party by the rule of construction abovementioned.


25. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.


26. Captions. The captions of this Agreement are not part of the provisions
hereof, rather they are included for convenience only and shall have no force or
effect.






[Signature page follows]


16

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 

  CHANTICLEER HOLDINGS, INC.              
By:
/s/ Brian Corbman 
 
Name:
Brian Corbman
 
Title:
Director

 

              EXECUTIVE              
/s/ Michael Pruitt

 
17

--------------------------------------------------------------------------------

